Citation Nr: 1342611	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, including menstrual irregularities.

2.  Entitlement to service connection for migraine headache.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2012, the Veteran appeared at a hearing before the Board, but a transcript of the hearing could not be produced.  The Veteran then elected to appear at another hearing before the undersigned in May 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a gynecological disorder, including menstrual irregularities, the service treatment records in June 1983 show that the Veteran had a history of irregular menstrual cycles and the impression was oligomenorrhea.  In June 1984 and February 1985, the Veteran was seen for a vaginal infection.

After service private medical records show that in August 2007 the Veteran was on birth control pills to regulate her menstrual cycle.  VA records show that in February 2008 the Veteran complained of menorrhea.  In April and in July 2008, the assessments were polymenorrhea, irregular menses, dysmenorrhea, and uterine fibroids.



In July 2008, a VA physician stated that the Veteran's history of pelvic pain and excessive uterine bleeding appears to have begun on active duty.  

In March 2011, a private physician stated that the Veteran had menstrual associated headaches.  In February 2013, a VA health-care provided stated that the Veteran had severe headaches during her menstrual cycle. 

As the evidence is insufficient to decide the claims, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the Veteran's claim of secondary service connection for headaches.

2.  Obtain VA records since 2003 from the Women's Health Primary Care Clinic in Augusta, Georgia.  

3.  On the claim of service connection for a gynecological disorder, including menstrual irregularities, afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that any current gynecological disorder, polymenorrhea, irregular menses, dysmenorrhea, or uterine fibroids are a progression of the in-service findings of oligomenorrhea or vaginitis, or, the development of new and separate conditions?  


The Veteran's file must be made available to the VA examiner for review.  

4.  On the claim of service connection for a migraine headache, afford the Veteran a VA examination, who has not previously examined the Veteran, to determine:   

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that the current migraine headaches are a progression of the in-service findings of tension headache or, the development of a new and separate condition?  

In the alternative:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that the current migraine headaches are caused by or aggravated by a menstrual disorder? 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms.   






The Veteran's file must be made available to the VA examiner for review.  

5.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


